NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1



 

                  United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                      Argued May 23, 2018
                                      Decided June 7, 2018

                                               Before

                             DIANE P. WOOD, Chief Judge

                             WILLIAM J. BAUER, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

Nos. 17‐2072 & 17‐2325

UNITED STATES OF AMERICA,                             Appeals from the United States District
     Plaintiff–Appellee,                              Court for the Northern District of
                                                      Illinois, Eastern Division.
       v.
                                                      No. 14 CR 464
FLORENTINA SEGURA,
     Defendant–Appellant.                             Edmond E. Chang,
                                                           Judge.



                                            O R D E R

     On May 12, 2016, a jury convicted Florentina Segura of one count of mail fraud in
violation  of  18  U.S.C.  §  1341  and  three  counts  of  making  a  false  claim  to  the  Internal
Revenue  Service  in  violation  of  18  U.S.C.  §  287.  Those  convictions  were  the  result  of
Segura’s submission of three tax returns, each fraudulently claiming she was due a refund
of $300,000. During her trial, Segura sought the testimony of two witnesses to corroborate
her defense, but both invoked their Fifth Amendment right against self‐incrimination and
refused to testify. The district court denied Segura’s initial challenge to those invocations,
as well as her post‐trial motion for an acquittal or a new trial based on the same argument.
Nos. 17‐2072 & 17‐2325                                                                 Page 2


     Segura’s sentencing hearing was originally scheduled for September 27, 2016. After
Segura failed to report for a scheduled psychiatric evaluation earlier that same month, the
district court issued a bench warrant and vacated the sentencing date. On March 13, 2017,
after a series of status hearings, the government requested that the court sentence Segura
in absentia. The motion stated that 19 days prior to the original sentencing date, a person
traveling  on  a  Romanian  passport  in  Segura’s  name  boarded  a  plane  from  O’Hare
International Airport to Vienna International Airport. The court granted the motion, and
on May 10, 2017, sentenced Segura to 51 months’ imprisonment.

    Segura’s counsel timely appealed, raising the same due process and Fifth Amendment
issues raised below. The government argues that we should dismiss the appeal because
Segura remains at large. We agree. 

     Under the fugitive disentitlement doctrine, it is within an appellate court’s discretion
to dismiss the appeal of a fugitive defendant. Ortega‐Rodriguez v. United States, 507 U.S. 234,
239–40 (1993); United States v. Jacob, 714 F.3d 1032, 1034 (7th Cir. 2013). Such a sanction
“serves to deter future escapees, maintain an ‘efficient, dignified appellate practice,’ and
prevent courts from issuing unenforceable judgments.” Jacob, 714 F.3d at 1034 (quoting
Ortega‐Rodriguez, 507 U.S. at 242). Because Segura has fled the country, and there is no
indication that she plans to return, dismissal of her appeal is appropriate.

    The appeal is DISMISSED.